 Case 3:19-cr-00001-TJC-PDB Document 9 Filed 01/09/19 Page 1 of 2 PageID 46



                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

UNITED STATES OF AMERICA

v.                                                           NO. 3:19-cr-01-J-32PDB

JOHN R. NETTLETON



                                 Clerk’s Minutes

 Proceeding                    Initial Appearance and Arraignment
 Date                          January 9, 2019
 Time                          3:00―24 pm.
 Judge                         Patricia Barksdale, United States Magistrate Judge
 Courtroom Deputy              Angela Loeschen, Courtroom Deputy
 Counsel for United States     Peter Nothstein, Esquire
 Counsel for Defendant         Daniel Schwartz, Esquire
 Pretrial Services Officer     Kimberly Barrett, United States Pretrial Services Officer
 Filed in Open Court           Notice of Acceptance of General Discovery
hDigital/Reporter              Digital

Mr. Nettleton was arrested on January 9, 2019, on an indictment out of Jacksonville,
Florida.

Judge Barksdale advised Mr. Nettleton of his right to remain silent.

Judge Barksdale asked Mr. Nettleton questions to assess competency.

Mr. Schwartz stated he had received the indictment.

Judge Barksdale advised Mr. Nettleton of his rights, the charges, and the possible
penalties.

Mr. Nettleton entered pleas of not guilty to counts one through ten of the indictment.

Mr. Nothstein stated that discovery will be provided after entry of a consent
protective order.

The parties agreed to provide witness lists and Jencks material five calendar days
before trial.
 Case 3:19-cr-00001-TJC-PDB Document 9 Filed 01/09/19 Page 2 of 2 PageID 47



Judge Barksdale explained the Honorable Timothy Corrigan will conduct a status
conference on February 19, 2019, at 4:00 p.m., and the trial during the March 4,
2019, trial term.

Mr. Schwarz moved to continue the trial by two months.

Judge Barksdale directed Ms. Loeschen to determine from Judge Corrigan whether
he would refer the motion to Judge Barksdale.

Mr. Nothstein agreed the discovery is substantial.

Mr. Nothstein did not oppose Mr. Nettleton’s release on bond and proposed
conditions. Mr. Schwartz had no objection to the proposed conditions with requested
changes. Mr. Nothstein had no objection to the requested changes.

Judge Barksdale ordered Mr. Nettleton released on a personal recognizance bond and
imposed both standard and special release conditions. A written order will follow.

Judge Barksdale directed Mr. Nothstein to provide Mr. Schwartz a list of government
witnesses by January 13, 2019.

On referral from Judge Corrigan, and without objection from the United States,
Judge Barksdale found the ends of justice served by the requested continuance
outweigh the best interest of the public and the defendant in a speedy trial and
granted the defendant’s motion to extend the trial date.

The parties must file motions by April 15, 2019.

Judge Corrigan will conduct a status conference on April 22, 2019, at 4:00 p.m., and
the trial during the May 6, 2019, trial term. Judge Barksdale will enter Judge
Corrigan’s standing scheduling order.




                                         2
